Citation Nr: 0913598	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  97-33 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD) from September 6, 1994 
to December 16, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to January 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

The Veteran's claim was remanded by the Board in January 
2007.  The January 2007 decision also remanded a claim for 
entitlement to an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) to the RO for adjudication.  The RO adjudicated 
this issue by way of a November 2008 rating decision.  The 
Veteran has not submitted a notice of disagreement and 
therefore this issue is not currently in appellate status 
before the Board.


FINDINGS OF FACT

1.  Prior to September 20, 2001, the Veteran's PTSD was 
moderate in nature and he did not exhibit such symptoms as 
suicidal or homicidal ideation, obsessional rituals that 
interfere with routine activities, near-continuous panic or 
depression, impaired impulse control, spatial disorientation, 
neglect of personal appearance or hygiene, or inability to 
establish and maintain effective relationships.

2.  From September 20, 2001, the Veteran's PTSD symptoms were 
of such severity as to result in the Veteran being unable to 
obtain or retain employment.


CONCLUSIONS OF LAW

1.  Prior to September 20, 2001, the criteria for an initial 
rating in excess of 50 percent for PTSD were not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (in effect prior to November 7, 1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).

2.  From September 20, 2001, the criteria for a 100 percent 
rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (in effect 
prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2008), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

During the pendency of this appeal, regulatory changes 
amended 38 C.F.R. § 3.159(b), which provide that VA has no 
duty provide section 5103 notice upon the receipt of a Notice 
of Disagreement.  38 C.F.R. § 3.159(b), as amended by 73 Fed. 
Reg. 23353-23356 (2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(3) and applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).  In this 
context, after awarding the Veteran service connection for 
PTSD, the Veteran filed a notice of disagreement contesting 
the initial rating determination.  The RO furnished the 
Veteran a Statement of the Case that addressed the initial 
rating assigned including notice of the criteria for higher 
ratings for this condition, and provided the Veteran with 
further opportunity to identify and submit additional 
information and/or argument, which the Veteran has done by 
perfecting his appeal.  See 38 U.S.C.A. §§ 5104(a), 7105, 
5103A (West 2002).  Therefore, under these circumstances, VA 
also fulfilled its obligation to advise and assist the 
Veteran throughout the remainder of the administrative 
appeals process, and similarly accorded the Veteran and his 
representative a fair opportunity to prosecute the current 
appeal.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records, VA treatment records 
and private medical records have been obtained and the 
Veteran has been provided VA psychiatric examinations.  The 
Veteran and his spouse provided testimony at a hearing before 
the undersigned Veterans Law Judge.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the Veteran with regard to his claim.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the Veteran in obtaining evidence necessary 
to substantiate his claim.

II.  History and Analysis

This appeal stems from a July 1996 rating decision which 
originally granted service connection and an initial 50 
percent rating for PTSD.  Therefore, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as staged ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (2000).  The July 1996 rating 
decision granted service connection effective from September 
6, 1994.  A June 2006 rating decision granted the Veteran an 
initial staged rating of 100 percent for PTSD effective from 
December 16, 2005.  Accordingly, only the Veteran's claim for 
an initial rating in excess of 50 percent prior to December 
16, 2005 is currently before the Board.

The Veteran's PTSD is rated under Diagnostic Code 9411.  The 
Board notes that the rating criteria for evaluating mental 
disorders were significantly revised, effective November 7, 
1996. Where the law or regulations change while a case is 
pending, the Board must consider both the old and new 
regulations, and apply the version most favorable to the 
Veteran absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

Under the old criteria in effect prior to November 7, 1996, a 
50 percent evaluation for PTSD contemplates that the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation under the 
former criteria contemplates that the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation under the former criteria contemplates that 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or the Veteran is 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Under the current criteria, PTSD warrants a 50 percent 
disability evaluation if it is productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships).  A 70 percent rating contemplates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2008).

At the January 2004 hearing before the undersigned, the 
Veteran testified that he had thoughts of suicide, thoughts 
of hurting others, panic attacks, obsessive behavior and a 
difficult time handling stressful circumstances.  The Veteran 
stated that he had a difficult time maintaining relationships 
or starting new relationships.  The Veteran reported that he 
had had to give up his job due to mental defect.  He said 
that he had not worked since because it was too stressful.

The Board finds that prior to September 20, 2001, the Veteran 
did not meet the criteria for an initial rating in excess of 
50 percent for his PTSD under either the current or the 
former criteria for the rating of PTSD.  

On VA psychiatric examination in September 1995 the Veteran 
reported social avoidance, sleep difficulties, impatience, 
frustration, irritability, outburst of anger, difficulty 
concentrating, hypervigilance, and an exaggerated startle 
response.  Examination revealed that the Veteran was tense 
and guarded.  There was no evidence of formal thought 
disorder.  Speech was relevant, coherent and logical.  Affect 
was appropriate and suicidal ideation was denied.  Judgment, 
insight and memory appeared to be intact.  The examiner 
stated that the Veteran had moderate impairment in both 
social relations and occupational functioning.  

When examined by VA in February 1997, the Veteran reported 
recurrent nightmares, flashbacks, intrusive recollections, 
difficulty getting along with others, and constantly fighting 
with his family.  On examination the Veteran continually 
picked on his hands and fingers and his coat during the 
interview.  The Veteran was unable to sit still.  The Veteran 
appeared somewhat preoccupied.  His affect was intense and 
his mood was anxious.  No hallucinations or delusions were 
elicited.  His recent memory was poor.  The Veteran was noted 
to be status post cardiovascular accident (CVA).  His GAF was 
noted to be 55.

The September 1995 VA examination report, the February 1997 
VA examination report, and the VA mental health therapy notes 
dated prior to September 20, 2001 do not show that the 
Veteran's PTSD severely impairs the Veteran's ability to 
establish and maintain effective or favorable relationships 
with people or that the his PTSD symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  The September 
1995 VA examiner indicated that the Veteran's PTSD symptoms 
were moderate in nature and the February 1997 VA examiner 
indicated that the Veteran had a GAF of 55.  A GAF of 55 
represents mild to moderate psychiatric symptoms, with 
moderate difficulty in social and occupational functioning.  
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994) (DSM IV).  
Consequently the Veteran did not meet the criteria for an 
initial rating in excess of 50 percent under the former 
criteria prior to September 20, 2001.

The September 1995 VA examination report, the February 1997 
VA examination report, and the VA mental health therapy notes 
dated prior to September 20, 2001 also did not reveal the 
Veteran to experience suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
or an inability to establish and maintain effective 
relationships.  While the February 1997 examination report 
indicates that the Veteran could not sit still, that he was 
anxious, and that he picked at his fingers and coat, it was 
not shown that such would interfere with his routine 
activities.  Accordingly, the Veteran did not meet the 
criteria for an initial rating in excess of 50 percent for 
his PTSD under the current criteria for the rating of mental 
disorders at any time prior to September 20, 2001.  

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2008).  The record reflects that prior to 
September 20, 2001, the Veteran did not require any 
hospitalization for this disability and that the 
manifestations of the disability were those contemplated by 
the schedular criteria.  There is no indication that PTSD 
resulted in interference with employment in excess of that 
contemplated by the 50 percent evaluation.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration for the period prior to September 20, 
2001, is not in order.
-
Considering all doubt in favor of the Veteran, the Board 
finds that from September 20, 2001, the medical evidence 
indicates that the Veteran was demonstrably unable to obtain 
or retain employment due to his service-connected PTSD, and 
thus met the criteria for a 100 percent rating under the 
former criteria for the rating of mental disorders.  From 
September 20, 2001 the Veteran's PTSD therapy notes 
consistently state that the Veteran experienced chronic 
severe PTSD.  A February 2003 VA psychiatric examination 
report states that given the Veteran's PTSD symptom profile, 
it was clear that the Veteran would not be able to return to 
work and that his social life was limited.  Accordingly, the 
Board finds that the criteria for an initial staged rating of 
100 percent PTSD have been met since September 20, 2001.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD prior to September 20, 2001, is denied. 

Entitlement to 100 percent for PTSD from September 20, 2001 
is granted subject to the law and regulations regarding the 
award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


